Mr. Justice Niehaus delivered the opinion of the court. 7. Municipal corporations, § 85*—when ordinance regulating traffic valid. A city ordinance providing that “traffic on the east and west streets shall have the right of way over traffic on the north and south streets,” held reasonable and valid. 8. Street railroads, § 144*—when instruction on contributory negligence of driver of auto-truck correct. In an action for damages to an auto-truck, resulting from a collision with an overtaking street car at a street intersection, an instruction that if the truck driver was guilty of contributory negligence the plaintiff could not recover, held to properly submit such question to the jury. 9. Street railroads, § 144*—when instructions on contributory negligence of driver of auto-truck correct. In an action for damages to an auto-truck, resulting from collision with a street car, an instruction that the burden was on the plaintiff to establish by a preponderance of the evidence that he was in the exercise of due care and that the defendant was guilty of negligence, held, when read in connection with other instructions, to sufficiently fix the time when the plaintiff should have been exercising due care for his own safety and not to eliminate the proposition of equal rights of parties at the crossing.